Citation Nr: 0116461	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-10 925	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a neck disability.  

2.  Entitlement to service connection for a shoulder 
disability.  

3.  Entitlement to service connection for an arm disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from February 1974 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for neck, shoulder, and arm disabilities on a de 
novo basis.  


REMAND

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that, although during the 
current appeal the RO has denied the veteran's claim of 
entitlement to service connection for a neck disability on a 
de novo basis, a complete and thorough review of the claims 
folder indicates that the RO has previously denied this 
issue.  Specifically, in a July 1979 rating action, the RO 
denied service connection for a neck disability.  In the same 
month, the veteran was notified of this decision but did not 
initiate an appeal of the denial.  Thereafter, the veteran 
attempted on several occasions to reopen his claim for 
service connection for a neck disability.  In letters dated 
in October 1979, May 1984, and June 1989, the RO informed the 
veteran that, to reopen his previously disallowed claim for 
service connection for a neck disability, new and material 
evidence would have to be received.  The veteran failed to 
respond.  

Subsequently, in June 1998, the veteran again sought service 
connection for a neck disability and also raised claims of 
entitlement to service connection for shoulder and arm 
disabilities.  As the Board discussed in the Introduction 
portion of this decision, the RO, by the April 1999 rating 
action, denied all of these three claims on a de novo basis.  
Review of the April 1999 rating action, the May 1999 
notification letter, the February 2000 statement of the case, 
as well as the January 2001 hearing officer's decision 
indicates that the RO has continued to deny the veteran's 
claim for service connection for a neck disability on a de 
novo basis.  The RO has not adjudicated the veteran's neck 
claim in light of the statutory and regulatory criteria 
addressing attempts to reopen previously denied claims.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed it may not thereafter be reopened and allowed and 
a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.104 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In the present case, the RO has not performed this analysis 
with respect to the veteran's neck disability claim.  (In 
this regard, the Board notes that, as the shoulder and arm 
claims are original claims, a new and material analysis is 
not appropriate regarding them.)  

Moreover, with regard to the issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim for service connection for a neck 
disability as well as the claims for service connection for 
shoulder and arm disabilities, the Board notes that, 
throughout the current appeal, the veteran has cited 
treatment at the Biloxi VA Medical Center (VAMC) and at the 
VA Outpatient Clinic in Mobile, Alabama.  Some records from 
these facilities have been obtained and associated with the 
claims folder.  However, all of the records of treatment that 
the veteran has maintained that he received at these 
facilities do not appear to have been procured.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

In addition, at the August 2000 hearing before a hearing 
officer at the RO, the veteran testified that he has been 
awarded Social Security Administration (SSA) disability 
benefits on the basis of various disabilities, including his 
neck.  Hearing transcript (T.) at 10.  No attempt appears to 
have been made to procure copies of the decision granting the 
veteran SSA disability benefits and the medical records used 
in support of such an award.  On remand, therefore, the Board 
believes that an attempt should be made to obtain any such 
available documents.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992) (there is a continuing obligation on VA 
to assist veterans in developing the facts of their claims 
throughout the entire administrative adjudication and this 
obligation includes the duty to obtain records regarding 
their medical history).  

The Board also acknowledges that the veteran has repeatedly 
requested VA Compensation and Pension examinations and that 
he has not had one in conjunction with his current appeal.  
The Board concurs.  Following receipt of any additional 
available pertinent post-service medical records, the veteran 
should be accorded a VA orthopedic examination to determine 
the nature and etiology of his neck, arm, and shoulder 
disabilities.  

Previously, by the July 1979 rating action, the RO initially 
denied the veteran's claim for service connection for a low 
back disability.  Although notified of the decision in the 
same month, the veteran failed to initiate an appeal of this 
denial.  Thereafter, by the April 1999 rating action, the RO 
denied service connection for a back disability on a de novo 
basis.  In May 1999, the RO notified the veteran and his 
representative of this decision.  In statements subsequently 
received at the RO in November 1999, January 2000, and April 
2000, the veteran expressed disagreement with the denial of 
his claim for service connection for a back disability.  At 
the August 2000 personal hearing, the veteran presented 
testimony on this claim.  T. at 1-10.  

Importantly, however, the RO has not furnished the veteran 
and his representative with a statement of the case regarding 
this claim.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  38 C.F.R. § 19.26 (2000).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  With regard to the veteran's petitions 
to reopen his previously denied claims for 
neck and back disabilities as well as his 
claims for service connection for arm and 
shoulder disabilities, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his neck, arm, and shoulder 
disabilities since his separation from 
active military duty.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
Biloxi VAMC and the Mobile VA Outpatient 
Clinic to furnish copies of records of 
treatment that the veteran has received 
at those medical facilities since his 
separation from active military duty.  
Copies of all such available, previously 
unobtained records should be associated 
with the veteran's claims folder.  

4.  The RO should also take appropriate 
action to obtain a copy of any decision 
promulgated by the SSA with regard to the 
veteran as well as copies of all records 
relied upon by this agency to support its 
decision.  All documents received should 
be associated with the claims folder.  

5.  Thereafter, the veteran should be 
accorded a VA orthopedic examination to 
determine the nature and etiology of any 
neck, arm, and shoulder disabilities.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays, all 
necessary tests and studies should be 
completed.  The examiner is asked to 
identify all symptoms and manifestations 
of the veteran's neck, arm, and shoulder 
pathology.  In addition, the examiner 
should specifically state whether the 
veteran has diagnosed neck, arm, and 
shoulder disabilities.  The examiner 
should also express an opinion as to 
whether it is as likely as not that any 
such diagnosed disorder is related to the 
veteran's period of active military duty.  

6.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen the previously denied claim for 
service connection for a neck disability 
as well as the claims for service 
connection for shoulder and arm 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

7.  If the veteran's petition to reopen 
his previously denied claim for service 
connection for a back disability remains 
denied and he has not withdrawn his notice 
of disagreement, the RO should furnish the 
veteran and his representative with a 
statement of the case regarding this issue 
and should inform them of the requirements 
necessary to perfect an appeal.  38 C.F.R. 
§ 19.26 (2000).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on this claim, the RO 
should then prepare the case for return to 
the Board for further appellate review.  
The RO is informed that this new and 
material issue is not before the Board 
until timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




